Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 25, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  157951                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  JAWAD A. SHAH, M.D., PC, INTEGRATED                                                                  Richard H. Bernstein
  HOSPITAL SPECIALISTS, PC, INSIGHT                                                                    Elizabeth T. Clement
  ANESTHESIA, PLLC, and STERLING                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  ANESTHESIA, PLLC,
            Plaintiffs-Appellees,
  v                                                                 SC: 157951
                                                                    COA: 340370
                                                                    Genesee CC: 17-108637-NF
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
           Defendant-Appellant.

  _______________________________________/

         On October 2, 2019, the Court heard oral argument on the application for leave to
  appeal the May 8, 2018 judgment of the Court of Appeals. On order of the Court, the
  application is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 25, 2019
           a1002
                                                                               Clerk